Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 January 2021 has been entered.

 Response to Arguments
Applicant's arguments filed 29 January 2021 have been fully considered but they are not persuasive.
In response to applicant’s argument on numbered Page 13 “With reference to FIG. 18, a data block 1805 is received and "the Predictor 1812 selects the one expected to provide the best compressibility among a plurality of data compression schemes 1814-1, 1814-2, 1814-3, 1814-4 (data compressors 1814) to compress said data block 1805." (emphasis added). That is, Arelakis teaches selecting a data compression scheme expected or predicted to provide the best compressibility to compress data block 1805 which has not yet been compressed. In addition, the Office Action asserts that the data type is the claimed utility level metric. Because the compression scheme for the data block 1805 is selected based on the data type prior to compressing the data block 1805, however, Arelakis cannot and does not determine whether or not to select a portion of meta data, for a portion of data which has been compressed, based on a utility level metric of the portion of data which has been compressed, such as for example, a compression ratio of the compressed portion of data. Therefore, Arelakis does not teach, disclose or suggest a processor configured to "determine, for the portions of data which are compressed, whether or not to select portions of metadata, each corresponding to a different compressed portion of data, to be stored in the metadata cache memory based on at least one utility level metric of the compressed portions of data," as recited in claim 1. (Emphasis added). Accordingly, Applicant respectfully submits that claim 1 1s allowable over Arelakis”, examiner respectfully disagrees and notes the following:
	Arelakis teaches that the compression scheme is chosen based on the data type of the data. This utility level metric controls all of the subsequent actions, choosing compression scheme, becoming metadata, etc, and remains with the compressed data until the data is uncompressed. This data type metric determines the compression ratio, efficiency of compression/decompression, etc. For the sake of advancing prosecution, the utility level metric will be interpreted as the compression efficiency that is used to choose the compression scheme based on the data type. Thus the compression efficiency of the compressed data determines the compression scheme to be used, the scheme is then saved as metadata, which the system then decides to save in the metadata cache. As the metadata would not exist without the compression efficiency (utility level metric) 
	
	As the argument for all other claims are substantially similar to the argument for claim 1 above, Examiner also respectfully disagrees for at least the same reasons as above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-8, 10-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arelakis et al (US 2018/0138921 A1) hereinafter referred to as Arelakis.

	Regarding claim 1, Arelakis teaches A processing device comprising: 
memory (Arelakis Fig. 18 Cache 1820; [0080] "The block diagram of FIG. 18 depicts an embodiment of a hybrid data compression system 1800….and a target cache/memory/link example subsystem 1820") comprising: 
data cache memory configured to store compressed data (Arelakis Fig. 18  Data part 1828; [0081] "The compressed data block 1818 is then inserted in a Data part 1828 of the target subsystem 1820"); and 
metadata cache memory configured to store metadata, each portion of metadata comprising an encoding used to compress a portion of data (Arelakis Fig. 18 Metadata part 1824; [0081] "The compressed data block 1818 is then inserted in a Data part 1828 of the target subsystem 1820, while the data compression scheme selected is recorded, 1816, as metadata in a metadata part 1824 of the target subsystem 1820"); and 
at least one processor (Arelakis [0166] "The respective data compression devices disclosed herein may for instance be implemented in hardware, e.g. as digital circuitry in an integrated circuit, as a dedicated device (e.g. a memory controller), as a programmable processing device (e.g. a central processing unit (CPU) or digital signal processor (DSP), as a field-programmable gate array (FPGA), or other logic circuitry, etc") configured to: 
compress portions of data (Arelakis [0081] "The HyComp Compressor 1810 compresses an uncompressed data block 1805 inserted to the target subsystem (cache/memory/link) by making a data-type prediction in a Predictor 1812"); 
determine, for the portions of data which are compressed, whether or not to select portions of metadata, each corresponding to a different compressed portion of data, to be stored in the metadata cache memory based on at least one utility level metric of the compressed portions of data (Arelakis [0081] "Using as main criterion the predicted dominating data type within said data block 1805, the Predictor 1812 selects the one expected to provide the best compressibility among a plurality of data compression schemes 1814-1, 1814-2, 1814-3, 1814-4 (data compressors 1814) to compress said data block 1805"; [0081] "The compressed data block 1818 is then inserted in a Data part 1828 of the target subsystem 1820, while the data compression scheme selected is recorded, 1816, as metadata in a metadata part 1824 of the target subsystem 1820"; [0082] "In said example embodiment 1800 of the HyComp system, the specific compression schemes `S`, `N`, `D`, and `FP` in FIG. 18) are selected because they compress efficiently data of certain common data types"; Based on the data type, the system chooses a compression scheme based on the best obtainable efficiency (utility level metric). This scheme is saved as metadata and is either saved in the metadata cache or concatenated to the compressed data. As the metadata would not exist without the compression efficiency (utility level metric) requirement being satisfied, the determination to save the metadata in the metadata cache is based on the compression efficiency (utility level metric)); 
store, in the metadata cache memory, the portions of metadata selected to be stored in the metadata cache memory (Arelakis [0081] "while the data compression scheme selected is recorded, 1816, as metadata in a metadata part 1824 of the target subsystem 1820"); and 
store, in the data cache memory, each portion of compressed data having a selected portion of corresponding metadata stored in the metadata cache memory (Arelakis [0081] "The compressed data block 1818 is then inserted in a Data part 1828 of the target subsystem 1820, while the data compression scheme selected is recorded, 1816, as metadata in a metadata part 1824 of the target subsystem 1820"), 
wherein each portion of compressed data, having the selected portion of corresponding metadata stored in the metadata cache memory, is decompressed (Arelakis [0100] "When a compressed data block 2534 is requested by the upper level caches or evicted to main memory, the compressed data block 2534 is simply decompressed by the appropriate decompressor 2535 based on the metadata that was recorded in the tag store during compression").

Independent claims 10 and 19 have substantially the same scope and limitations as claim 1 as they are respectively the corresponding Method and Non-transitory computer readable medium claims. Therefore, claims 10 and 19 are rejected under 35 U.S.C. 102(a)(1) for at least the same reasons as above.

	Regarding claim 2, Arelakis teaches The processing device according to claim 1, wherein the at least one utility level metric comprises at least one of: a compression ratio of one portion of data (Arelakis [0074] "Therefore, a hybrid data compression method that comprises a Huffman-based statistical compression scheme and a Null-block compression scheme can offer maximum compressibility by selecting the best suited scheme among those two, based on whether the dominating type is Null block or other types"; Here Arelakis is teaching that the compression scheme chosen to the used is based on which scheme will compress the data the furthest, or in other words, provide the best compression ratio); an amount of common portions of data each having the encoding used to compress the one portion of data (Arelakis [0074] "The predictor of said hybrid data compression method must be able to identify whether all the values of an input data block are dominated by the value zero so that the data block is characterized as Null block and is compressed by the Null block compression scheme; otherwise the input data block is compressed by the Huffman-based compression scheme"; the Null compression scheme looks for data blocks that are all or mostly zero values, or in other words, the data is common); and a decompression efficiency value (Arelakis [0112] "Alternative embodiments can use other goals when selecting the best suited compression scheme beyond the best achieved compression. For example, when hybrid data compression is applied in the cache subsystem of a computer system, such as the embodiment of FIG. 25, the compression schemes can be selected not only based on their compression efficiency but also on their impact on compression and decompression latency. For example, if the best compression scheme A for a characterized block type yields 10% better compressibility than the second best compression scheme B but increases the cache access time by 30% due to decompression latency, then the scheme B can be selected over A"; In this ).

Dependent claims 11 and 20 have substantially the same scope and limitations as claim 2 as they are respectively the corresponding Method and Non-transitory computer readable medium claims. Therefore, claims 11 and 20 are rejected under 35 U.S.C. 102(a)(1) for at least the same reasons as above.

	Regarding claim 3, Arelakis teaches The processing device according to claim 2, wherein the at least one processor is further configured to: update a data model from which the encoding is derived, the data model comprising information about the encoding and the one portion of data (Arelakis [0075] "The Null-block compressor 1630 checks using the comparators 1634a, b, c and logic 1638, whether the data values of the input uncompressed data block 1605 are all zero values. If it is true, then the 1-bit output is `1`, otherwise, it is `0`"; [0075] "Otherwise, it is classified as a block compressible by the Huffman-based compressor 1620 and the  compressed block comprises the variable-length encoding (output from the Huffman-based compressor 1620) preceded by a `0` bit (indicates that is a non-null compressed block)"; In 0026 of the supplied disclosure, the data model is defined as data patterns, statistics, and information. As Arelakis is looking for data patterns of all zero values for each data block, the data model is updated for each data block, and that data is then used ); and select the portions of metadata to be stored in the metadata cache memory based on the at least one utility level metric and the updated data model (Arelakis [0081] "while the data compression scheme selected is recorded, 1816, as metadata in a metadata part 1824 of the target subsystem 1820").

Dependent claim 12 has substantially the same scope and limitations as claim 3 is respectively the corresponding Method claim. Therefore, claim 12 is rejected under 35 U.S.C. 102(a)(1) for at least the same reasons as above.

Regarding claim 4, Arelakis teaches The processing device according to claim 3, wherein the at least one processor is further configured to predict future utility level metrics of data to be stored in the data cache based on the utility metrics of data currently stored in the data cache (Arelakis [0111] "In an alternative embodiment of a hybrid data compression system, incorrect predictions of the best suited compression algorithm for a characterized block type that occur frequently can be detected and possibly corrected by comparing the decisions of the predictor to an oracle selector; said oracle selector is an ideal selector that always selects the best compression scheme. The method of FIG. 27 illustrates an exemplary flow chart, which for a monitoring window (measured in repetitions in FIG. 27, which is a defined number of predictions that are compared towards the oracle selection) the predicted compression scheme is compared to the selected compression scheme of the oracle; the oracle can be implemented by trying to compress the input uncompressed block using all the schemes in brute-force mode and select the one that yields the best compressibility. The outcome of the comparison is tracked in a counter; there is a plurality of counters, one for each dominating data type. At the end of the monitoring window, if the measured misprediction for each dominating data type tracked (during the monitoring window) surpasses a certain threshold (TH), the selected compression scheme of the predictor can be adjusted to the one determined by the oracle selector for said dominating data type occurrence from that point and onwards, potentially improving the accuracy of the prediction method at runtime"; The oracle selector as taught by Arelakis analyzes the data currently stored in the cache to create predictions for the best type of scheme to use for all data, current and future, saved into the cache).

Dependent claim 13 has substantially the same scope and limitations as claim 4 is respectively the corresponding Method claim. Therefore, claim 13 is rejected under 35 U.S.C. 102(a)(1) for at least the same reasons as above.

Regarding claim 5, Arelakis teaches The processing device according to claim 2, wherein the at least one processor is further configured to: compare the at least one utility level metric to a corresponding utility level metric threshold (Arelakis [0075] "The Null-block compressor 1630 checks using the comparators 1634a, b, c and logic 1638, whether the data values of the input uncompressed data block 1605 are all zero values. If it is true, then the 1-bit output is `1`, otherwise, it is `0`"; Here the ); and select the portions of metadata when the at least one utility level metric is equal to or beyond the corresponding utility level metric threshold (Arelakis [0081] "while the data compression scheme selected is recorded, 1816, as metadata in a metadata part 1824 of the target subsystem 1820").

Dependent claim 14 has substantially the same scope and limitations as claim 5 is respectively the corresponding Method claim. Therefore, claim 14 is rejected under 35 U.S.C. 102(a)(1) for at least the same reasons as above.

Regarding claim 6, Arelakis teaches The processing device according to claim 2, wherein the at least one processor is further configured to: compare a plurality of utility level metrics to a plurality of corresponding utility level metric thresholds; and select one of the portions of metadata, corresponding to the one portion of data, by weighing the plurality of utility level metrics according to weight factors assigned to each one of the utility level metrics (Arelakis [0111] "In an alternative embodiment of a hybrid data compression system, incorrect predictions of the best suited compression algorithm for a characterized block type that occur frequently can be detected and possibly corrected by comparing the decisions of the predictor to an oracle selector; said oracle selector is an ideal selector that always selects the best compression scheme. The method of FIG. 27 illustrates an exemplary flow chart, which for a monitoring window (measured in repetitions in FIG. 27, which is a defined number of predictions that are compared towards the oracle selection) the predicted compression scheme is compared to the selected compression scheme of the oracle; the oracle can be implemented by trying to compress the input uncompressed block using all the schemes in brute-force mode and select the one that yields the best compressibility. The outcome of the comparison is tracked in a counter; there is a plurality of counters, one for each dominating data type. At the end of the monitoring window, if the measured misprediction for each dominating data type tracked (during the monitoring window) surpasses a certain threshold (TH), the selected compression scheme of the predictor can be adjusted to the one determined by the oracle selector for said dominating data type occurrence from that point and onwards, potentially improving the accuracy of the prediction method at runtime"; [0081] "while the data compression scheme selected is recorded, 1816, as metadata in a metadata part 1824 of the target subsystem 1820"; The plurality of metrics here is the compression ratio, and the system is using counters to determine which scheme is best once it surpasses a threshold. The counters act as weight factors, in which the scheme with the highest counter value (weight) is chosen).

Dependent claim 15 has substantially the same scope and limitations as claim 6 is respectively the corresponding Method claim. Therefore, claim 15 is rejected under 35 U.S.C. 102(a)(1) for at least the same reasons as above.

The processing device according to claim 1, wherein the at least one processor is further configured to: combine a portion of compressed data with a selected portion of corresponding metadata (Arelakis [0081] "In one embodiment, the metadata can be saved or transmitted separately from the actual compressed data; in another embodiment metadata can be concatenated to the compressed data"); and provide a portion of compressed data and the selected portion of corresponding metadata across a link of the processing device (Arelakis [0081] "In one embodiment, the metadata can be saved or transmitted separately from the actual compressed data; in another embodiment metadata can be concatenated to the compressed data").

Dependent claim 16 has substantially the same scope and limitations as claim 7 is respectively the corresponding Method claim. Therefore, claim 16 is rejected under 35 U.S.C. 102(a)(1) for at least the same reasons as above.

Regarding claim 8, Arelakis teaches The processing device according to claim 1, wherein the at least one processor is further configured to: receive the compressed portions of data and the selected portions of metadata across a link of the processing device (Arelakis [0080] "If each end of a link comprises both a transmitter and receiver, then both HyComp Compressor and Decompressor are integrated Into each end"; [0081] "Conversely, the HyComp Decompressor 1830 simply decompresses a compressed data block 1834 by selecting one out of a plurality of data decompression schemes 1835-1, 1835-2, 1835-3, 1835-4 of a respective plurality of data decompressors 1835, based on the recorded selected compression scheme that is stored or transmitted as metadata 1824"); and determine whether or not a compressed portion of data received across the link includes the selected portion of corresponding metadata (Arelakis [0081] "Conversely, the HyComp Decompressor 1830 simply decompresses a compressed data block 1834 by selecting one out of a plurality of data decompression schemes 1835-1, 1835-2, 1835-3, 1835-4 of a respective plurality of data decompressors 1835, based on the recorded selected compression scheme that is stored or transmitted as metadata 1824").

Dependent claim 17 has substantially the same scope and limitations as claim 8 is respectively the corresponding Method claim. Therefore, claim 17 is rejected under 35 U.S.C. 102(a)(1) for at least the same reasons as above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arelakis.

	Regarding claim 9, Arelakis teaches The processing device according to claim 8, wherein the at least one processor is further configured to when it is determined that the compressed portion of data received across the link includes the selected portion of corresponding metadata, store the selected portion of corresponding metadata in the metadata cache memory and store the portion of compressed data in the data cache memory (Arelakis [0108] "An instance of said metadata cache comprises one or a plurality of entries, wherein each entry contains the ID of one specific combination of said "alg"/"enc" metadata, e.g., "ZCA,negNull", "BDI,B=4/D=2". When a data block is compressed using a predicted compression device/scheme, the ID of said predicted device/scheme is looked up in the metadata cache of the source to obtain the index of the respective metadata cache entry which keeps said ID. Said index is transmitted prior to, after or along with the compressed block. The index is used to access the metadata cache of the destination to retrieve the ID of the suitable decompression device/scheme. The source and destination metadata caches must be synchronized to keep their contents coherent. The size of the metadata cache determines its access time (hence compression and decompression latency) and the index width: as a plurality of compression schemes/devices is used, the metadata cache and therefore index and access time can grow large"; Arelakis is teaching a system that compresses data in the cache, and saves the metadata, which includes the compression scheme, as a unique ID for each block. This data is transmitted along with the compressed data block between source and destination caches. Both metadata caches must remain synchronized, thus if the compressed data can only be stored if the appropriate metadata is present), however Arelakis does not explicitly teach and when it is determined that the compressed portion of data received across the link does not include the selected portion of corresponding metadata, do not store the portion of compressed data in the data cache memory.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Arelakis to invalidate any compressed data when the metadata is missing. One of ordinary skill in the art would have been motivated to make this modification because as noted by Arelakis in [0108], coherency must be maintained between metadata caches when sharing or sending compressed data. This allows the system to decompress the data no matter what cache it is currently stored in. However, Arelakis does not provide any teachings on how the system reacts if the metadata containing the compression scheme is missing. It would 

Dependent claim 18 has substantially the same scope and limitations as claim 9 is respectively the corresponding Method claim. Therefore, claim 18 is rejected under 35 U.S.C. 103 for at least the same reasons as above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN B FULFORD whose telephone number is (571)272-7229.  The examiner can normally be reached on M-Th 9am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 






/D.B.F./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132